Citation Nr: 9905440	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  96-30 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for status post 
mandibular injury with malocclusion and temporomandibular jaw 
pain, currently evaluated as 10 percent disabling.  


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel





INTRODUCTION

The veteran served on active duty in the Armed Forces from 
January 1983 to August 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which denied the benefit sought on 
appeal.  


REMAND

In November 1995, the veteran filed a notice of disagreement 
with the RO's October 1995 decision and he requested a 
hearing at the RO.  In the veteran's substantive appeal that 
was received in July 1996, he requested a personal hearing at 
the RO before a Member of the Board.  

A personal hearing was conducted before a hearing officer in 
August 1996, at which both the veteran and his wife 
testified.  In January 1999, the Board wrote the veteran to 
clarify his wishes regarding whether he wanted to attend a 
hearing before the Board at the RO.  The Board's letter to 
the veteran indicated that if he did not respond within 30 
days of the date of the letter, it would be assumed that he 
still wanted a hearing before a Member of the Board.  

The letter was mailed to the veteran at his address of 
record.  The letter has not been returned as undeliverable, 
nor has the Board received a response from him.  Therefore, 
in order to afford the veteran every procedural opportunity 
to present evidence and argument in support of his appeal, 
this case must be Remanded to the RO so that a personal 
hearing may be scheduled at a time when a Member of the Board 
will be at the RO.  


Accordingly, this case is hereby REMANDED to the RO for the 
following action:  

The RO should schedule the veteran for a 
personal hearing before a Member of the 
Board at the RO at the earliest available 
opportunity.  Unless the veteran 
indicates, preferably, in a signed 
writing, that he no longer desires a 
Board hearing, the hearing should be 
conducted and the claims file returned to 
the Board in accordance with current 
applicable procedures.  

The purpose of this REMAND is to satisfy the veteran's due 
process rights before the Board proceeds with a decision in 
this case, and it is not the Board's intent to imply whether 
the benefits requested should be granted or denied.  The 
veteran need take no action until otherwise notified, by the 
may furnish additional evidence and/or argument while the 
case is in remand status.  See Colon v. Brown, 9 Vet. App. 
104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); 
Quarles v. Derwinski, 3 Vet. App 129, 141 (1992).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 4 -


